DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-9, 11, 12, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manzo et al. (7,824,401). Manzo et al. disclose, at least in figures 1-6D and 9A-9C and col. 7, lines 44-65; col. 9, line 3 to col. 10, line 58; a surgical instrument (5) for coupling to a robotic surgical assembly (1) configured to transfer rotational forces to the surgical instrument, the surgical instrument comprising: an elongated shaft (23); an end effector (28) coupled to a distal end of the elongated shaft; and a drive assembly operatively coupled to the end effector and including at least one cable (68) connected to the end effector, wherein movement of the at least one cable actuates a movement of the end effector, wherein the at least one cable is coated with parylene (according to col. 9,  lines 50-63), wherein the at least one cable is movable in response to rotational forces transmitted from the robotic surgical assembly .
Manzo et al. also disclose a robotic surgical instrument comprising: a housing  (24) configured to couple to a robotic surgical assembly; an elongated shaft (23) extending distally from the housing; an end effector (28) extending distally from the elongated shaft; and a drive assembly supported in the housing, the drive assembly including a cable (68) connected to the end effector, wherein the cable is movable to actuate the end effector, wherein the cable is coated with an autoclavable material (e.g., parylene, according to col. 9, lines 50-63), wherein the cable is movable in response to rotational forces transmitted from the robotic surgical assembly while the housing is coupled to the robotic surgical assembly (e.g., via motors 26, according to col. 10, line 39-45), wherein the drive assembly further includes a biasing member that maintains the cable in tension (e.g., pulley 88 or 90, shown in fig. 9A and 9B), wherein the autoclavable material includes parylene, wherein the housing includes a side surface .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rockrohr (10,420,620) in view of Manzo et al. (7,824,401).  Rockrohr discloses the invention substantially as claimed. Rockrohr discloses, at least in the figures and col. 4, line 63 to col. 5, line 34; col. 5, line 56 to col. 7, line 37; and col. 7, line 63 to col. 8 line 35; a surgical instrument for coupling to a robotic surgical assembly (e.g., 2 or 3) configured to transfer rotational forces to the surgical instrument, the surgical instrument comprising: an elongated shaft (10); an end effector (20) coupled to a distal end of the elongated shaft; and a drive assembly  (300) operatively coupled to the end effector and including at least one cable (380) connected to the end effector, wherein movement of the at least one cable actuates a movement of the end effector, .
Rockrohr also discloses a robotic surgical instrument comprising: a housing (205) configured to couple to a robotic surgical assembly (e.g., 2 or 3); an elongated shaft (10) extending distally from the housing; an end effector (20) extending distally from the elongated shaft; and a drive assembly supported in the housing, the drive assembly 
However, Rockrohr does not explicitly disclose that the at least one cable is coated with parylene or an autoclavable material.  Manzo et al. teach, in figures 6C and 6D and col. 9,  lines 50-63; a cable (68) of a robotic surgical instrument that is coated with parylene or an autoclavable material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify at least one cable of Rockrohr, so that it is coated with parylene or an autoclavable .

    PNG
    media_image1.png
    423
    584
    media_image1.png
    Greyscale

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Manzo et al. (7,824,401) in view Wallace et al. (6,394,998).  Manzo et al. disclose the invention substantially as claimed, but do not explicitly disclose that the at least one cable or the cable is formed of tungsten.  Wallace et al. teach, in col. 10, lines 18-21; cables of a robotic surgical instrument, wherein the cables are formed of tungsten.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the cables of Manzo et al., so that they are formed of tungsten.  Such a material provides a cable with, according to Wallace et al., “sufficient strength, bendability, and durability.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771